Title: Katherine Hay to Abigail Adams, 7 March 1785
From: Hay, Katherine Farnham
To: Adams, Abigail


     
      My Dear Madam
      Beaugency March 7th. 1785
     
     I intended writing you before this but have been waiting very impatiently for letters from Mr. Hay, (but hitherto in vain) as they will fix the time of my leaving France. I have expected my next letter to you wou’d be to ask the favour of you to take a lodging for me, but I am now under the Necessity of troubling you very unexpectedly upon an affair that has given me a good deal of uneasiness.
     It was fix’d when I came to this Country that I shou’d draw a Bill on my Freind in England, if I shou’d want more Money than I brought with me. January last I found I shou’d be Oblig’d to Draw for Money by February, at that time a quarter wou’d be due for my Board accordingly. I try’d to get Money here for my Bill on London, but it was impossible. Mr. Mather advis’d me to write to a Mr. Graff in Paris, and get him to Negociate the Bill for me. This Mr. Graff Mr. Storer recommended to me for Cambrick or laces and every Article in the Linin way; we lay’d out some Money at his Magazin, and he appeared much of the Gentlemen, was very polite to us while in Paris. He came every Day to see us, and offer’d his service for any commission when we got into the Country. From this knowledge of Mr. Graff, without any doubt, I drew a Bill on my friend in London payable to Mr. B Graff for £30. Sterling at 7 Days sight, enclos’d it to Mr. Graff, desiring him to get me the Money for it, and send it to me, by a rescription on the financier of this place. He immediately answer’d my letter with all possible politness and attention, and told me he had taken the Bill himself, and wou’d send me the Mony in the way I propos’d or some other way very soon. In about a Week after he wrote me a friend of his that was a going to Bordeax had taken charge of 30 louis d’Or, and would pay them to me at this place and desir’d me to acknowledge the receipt of them in due time;—I waited 10 or 12 Days and heard nothing of his friend nor Mony (in the mean time I receiv’d a letter from my friend in London acquainting me he pay’d my Bill the 30th. Janry.). I then wrote to Mr. Graff acquainting him that I had not receiv’d the Money and I was in want of Money, and wou’d be much Oblig’d to him to send it as soon as possible. I every Day expected an Answer. I waited 10 Days without hearing a Word. I then wrote the second letter, this is the 8 Day and I have not heard a word of him.
     Mr. Mather thinks that he heard your son say he knew him, however I must beg the favour of you to Intercede for me with your son, and get him to go to Mr. Graff and know if he is alive, for I cannot help thinking he is Dead; if he is in existance, will he be so good as to let him know that I have not receiv’d the Money and have wrote him two letters to that purpose, that perhaps have miscarried (tho’ it is hardly possible that two letters shou’d miscarry) and that the delay has put me into a very disagreeable situation. I am reduc’d to my last Crown for pocket Money. I have been Oblig’d to ask Mr. Mather to pay my Board for me that was due last Month. Six Weeks has elaps’d since I first sent him the Bill, and I suppos’d I shou’d have reciev’d the Money in 8 or 10 Days.
     Shou’d their be any trouble or difficulty. . . matter, (which I hope not and am ready to think its oweing to something that I cou’d not foresee,) will you be so good as to shew Mr. Adams the letter Ask his advice what steps I shou’d take. I wish Mr. Graff wou’d pay your son the Money and he wou’d give him a receipt for it. If I cou’d get it, into your hands I shou’d be quite contented. I would give a Bill upon Paris for it. Will you be so good as to write me my Dear Madam as soon as you know what is the Difficulty.
     I must rely on your goodness and candour to excuse the frequent favours I ask of you. I can only say I shall ever be ready to serve you or yours. My Best respects to Mr. Adams Miss Adams and Mr. A——Junr. in which Mr. and Mrs. Mather Joine.
     With great esteem Dear Madam your Oblig’d freind and Servt.
     
      K Hay
     
     
      Mr. Graffs Direction Magazin de Dentelles Rue de Deux Portes St Sauveur.
      PS This Week receiv’d a letter from Mrs. Atkinson, she has been in very bad Health all the Winter and in a way of having an addition to her Family.
     
    